Title: To Thomas Jefferson from Thomas Truxtun, 23 January 1807
From: Truxtun, Thomas
To: Jefferson, Thomas


                        
                            Sir
                            
                            Philadelphia 23d January 1807
                        
                        Having been informed by letters that my name has been mentioned in certain dispatches received at Washington
                            with reproach—I am compelled by a Sacred duty which I owe to my Character and to Society, to pronounce the instigator,
                            the very basest of the human race, be him Aaron Burr or any other man, either in a Civil, military—navy or private Capacity, without exception of standing.
                        It is with Truth that I assert boldly, having no imputation to dread, and in defiance of dispatches from any
                            person or quarter—that Regulus himself, whose ruling affection was
                            love of Country—never felt that passion in a higher degree than I have ever felt it during the course of a life thus far
                            spent, and during the most trying times our land has ever experienced, as is well known every where—hence I invite
                            investigation and the strictest scrutiny, amidst the shafts of envy Malace and detraction, so long in opperation against
                            me. Having said so much it is unnecessary for me to add on the painful subject which only causes unpleasant sensations,
                            lest the meanest citizen of the US, not abandoned to every vice, should for a moment think me capable by any act of
                            furnishing one dark speck in the history of the Country which gave me existence. But Burr’s Conduct is intollerable and I regret that I ever knew such a man. that recent Circumstances near the Government of a very
                            peculiar nature may cause me fair game, I can believe, but I dispise my little enemies and hoist the flag of defiance
                            against them—I have spurned Mr Burr’s overtures to me and have done my duty as a faithful Citizen by the documents I
                            particulary addressed to you and otherwise directed to be put in your hands, and in more instances than one desired
                            others to show to you what I had written. And I have derived satisfaction at having heard your
                            sentiments on the occasion.
                        Since my last communication I have used my endeavours to gain information for you, and such as might be
                            useful in crushing any designs against the honor Interest and quiet of the Union, but in this section of the Empire it is
                            difficult, and in fact I have often resented that I had not taken measures in July to obtain the whole of Burr’s projects—but at that time I had no Idea the man had any sort of design against his Country for he confined his Enterprize in his
                            overtures to me, solely against the dominions of Spain, in case of a war between the US and that Kingdom.
                        What I have thus far written I should not at this moment, when we are looking daily for Your information to
                            Congress in consequence of the late revolution of the house of representatives of the US and Your reply to the Committee
                            presenting it have thought necessary, had I not seen some intercepted letters of a French Admiral at Havannah published in
                            a Norfolk Newspaper of the 14th instant—in one of which it is stated that a private Expedition is under equipment—which considered with Wilkinsons fears at New Orleans and Statements from thence, attracted my Notice and Especially when
                            compared with the enclosed private letter which I should be glad to have returned me. Some time ago
                            I heard of an armed ship preparing at New York for some expedition I wrote a Gentleman Engaged in commercial pursuits in
                            that city to give me every particular he could get at, as respected her destination, passengers if any &c
                            &c &c. I enclose You his reply. It is hard to conjecture and it would be cruel to conjecture in such a
                            business Erroneously—but it appears to me a very strange expedition that this ship is said to be bound on. Yet if it was
                            a covered one, I should hardly suppose the commander would desire at this time to purchase an Estate, as is the fact, for
                            he is now meeting with my agent in New York for one down in Jersey, and sufficient Security for the payment alone has
                            hitherto prevented the sale being made and the business closed a week or two past. A common armed merchant ship would not
                            have attracted my notice, but this ship is uncommonly armed and it appears that she is to be uncommonly man’d for a simple
                            trading vessel against the Island piccaroons.
                        With respect to Col Burr I consider him the source of much mischeif to me in another respect, he has
                            invariably taught [them] to believe of enmity to me irreconcileable
                            and I am so incensed with the conduct of such a man standing as he did in
                            the great society of the Nation, that a son of mine having intercourse or connection with him, had I one alive old enough,
                            I would disinherit & forbid my house. He appears to be lost to every sense of honor and would sacrifice any man to
                            answer his abominable designs—After his affair with H— I considered it an affair of honor between Gentlemen who had got angry with each other—and altho’ I had esteemed H— and was intimate with him, I Received Burr at my house conveyed him through Jersey
                            into this State and afterwards used my influence in endeavouring to get Govr Bloomfield to enter a nol
                                pros in the affair of the Bergen Grand Jury—Many letters passed between the Govr and myself when at length Mr
                            Bloomfield in the most inclement season of the year made me a visit from Trenton to Amboy and personally explained why it
                            could not well be done but said if he Burr came on, stood his trial and was Condem’d he might depend on a repreive and this Bloomfield afterwards told him personally—but what has been his
                            return for the interest I took in his affairs, why, a hazard to sacrifice my person—my children, my honor & my fortune,
                            to his dark and deep laid designs and I pronounce such Conduct wicked and detestable in the last degree. And every man
                            feeling as I do Must have abandoned him for ever. And I hope those who feel less fear than I do will open their eyes and
                            consider him a disgrace to a well regulated Civil Society and an out cast altogether. In expressing myself as I do I take it
                            for granted that declarations I have heard from Gentlemen of respectability are unquestionable, and if they are, Aaron
                            Burr ought to be........................as an Example to the various discreptions of men among us and to the rising generation. I own myself, that I have many foibles, but my heart tells me I ought not
                            to live when I feel the pangs of vice & ingratitude, and I should feel them if they were in me.—
                  I have the honor to be
                            Sir with great Respect Your very Obt humble Sert
                        
                            Thomas Truxtun.
                        
                    